Citation Nr: 0317392	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-10 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation greater than 20 percent 
for a right eye condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran served on active duty from September 1944 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Montgomery, Alabama.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issue in this case has been rephrased to reflect 
that the veteran is appealing the initial evaluation assigned 
for his service-connected right eye condition.

Review of the claims file reveals that the veteran's most 
recent VA compensation and pension examination for his 
service-connected right eye disorder occurred in May 2001.  
The examination report reflects that the veteran has a 
history of herpes ulcer, right, secondary to temperature 
elevation from malaria with residual corneal scarring and a 
history of recurrent herpes keratitis, right.  Additionally, 
the diagnoses included a number of nonservice-connected 
visual disorders, including cataract, senile, right greater 
than left; macular degeneration, bilateral, mild; and 
refractive error and presbyopia.  The Court has held, in 
substance, that where service connection is in effect for one 
diagnosis involving some component of an anatomical or 
functional system, and there are additional diagnoses 
concerning pathology of that system of record, there must be 
evidence that permits the adjudicators to distinguish between 
manifestations that are service-connected and those that are 
not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993). 
VA outpatient records indicate that the veteran underwent an 
ophthalmology consultation in March  and July 2002.

The veteran testified in a travel Board hearing in December 
2002.  His testimony indicates as follows:  The veteran had 
his visual field checked in his right eye about six months 
ago.  (Transcript (T.) at p. 11)  He was told at his last 
examination that his condition has worsened.   (T. at pp. 12, 
14)  He cannot see as well as he did one year ago.  (T. at p. 
10) 

Where the record does not adequately reveal the current state 
of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  In light of the veteran's contention that his visual 
acuity has deteriorated over the last year and his overall 
condition has worsened, and the numerous nonservice connected 
visual disorders, whose resulting impairment must be 
distinguished from those of his service-connected right eye 
condition, the Board finds that a new examination is in 
order.  

The veteran is currently evaluated under 38 C.F.R. § 4.84a, 
Diagnostic Code 6080.  He currently is rated 20 percent for 
unilateral (right eye only) concentric contraction of the 
visual field to 15 degrees, but not to 5 degrees.  In order 
to receive a higher rating under Diagnostic Code 6080, the 
evidence must show unilateral concentric contraction of the 
visual field to 5 degrees or homonymous hemianopsia.

Additionally, the Board notes that the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) on 
November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The new legislation provides for, among other 
things, notice and assistance to claimants under certain 
circumstances.  The Court of Appeals for Veterans Claims 
(formerly Court of Veterans Appeals,) CAVC has held that 
section 5103(a), as amended by the Veterans Claims Assistance 
Act of 2000 (VCAA) and § 3.159(b), as recently amended, 
require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  In this case, the RO must issue a 
development letter that provides the appellant the specific 
VCAA notice as discussed in the recent precedent decisions.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).


2.  The RO should furnish the appellant 
a development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.   The RO 
should then conduct any necessary 
development brought about by the 
appellant's response to the VCAA letter 
to include obtaining any medical records 
not currently on file that are 
identified pursuant to that letter.

3.  After associating with the claims 
file all records received pursuant to 
the development requested in paragraphs 
above, the RO should have the veteran 
scheduled for a VA ophthalmologic 
examination in order to determine the 
severity of his service-connected right 
eye condition (history of herpes ulcer, 
right, secondary to temperature 
elevation from malaria with residual 
corneal scarring and a history of 
recurrent herpes keratitis, right).  It 
is imperative that the physician who is 
designated to examine the veteran 
reviews the evidence in his claims 
folder, including a complete copy of 
this REMAND.  All necessary tests should 
be performed, including visual acuity 
testing and visual field testing using 
the Goldmann Perimeter Chart, and all 
clinical findings should be reported in 
detail.  

The examiner is requested to comment on 
all current manifestations of the 
veteran's service-connected right eye 
condition, distinguishing it from 
disability due to nonservice connected 
disorders or symptoms in the right eye 
if such a distinction/differentiation is 
possible.  It is essential that the 
examiner interpret all graphical 
representations of visual field testing, 
and that the results of such testing be 
reported in terms of rating schedule 
criteria.  The examiner must set forth 
all relevant findings, along with the 
rationale underlying each conclusion 
drawn and opinion expressed, in a 
typewritten report. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an initial evaluation for 
service-connected right eye condition in 
excess of 20 percent.

6. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark J. Swiatek
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




